Citation Nr: 0113232	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  96-18 971	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for aggravation of sinusitis as a result 
of VA treatment in 1991. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1963 
to March 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The veteran appealed this RO 
rating decision, and a February 23, 2000 Board decision 
denied an appeal of the above stated issue.  The veteran then 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The veteran died on January [redacted], 
2001.  By order in March 2001, the Court vacated the February 
2000 Board decision and dismissed the appeal to the Court for 
lack of jurisdiction.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1963 to March 1965. 

2.  On February 23, 2000, the Board issued a decision denying 
an appeal of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for aggravation of sinusitis as a result of VA 
treatment in 1991; on March 27, 2000, the veteran filed a 
notice of appeal with the Court, appealing the February 2000 
Board decision.

3.  On April 6, 2001, the RO in Fargo, North Dakota, notified 
the Board that the veteran died on January [redacted], 2001. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. §§ 7104(a), 7252, 7261 (West Supp. 2000); 38 C.F.R. 
§§ 20.1100(b), 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from March 1963 to March 
1965.  The veteran appealed to the Board a January 1996 RO 
rating decision denying entitlement to compensation under 
38 U.S.C.A. § 1151 for aggravation of sinusitis as a result 
of VA treatment in 1991.  A February 23, 2000 Board decision 
denied an appeal of the above stated issue.  On March 27, 
2000, the veteran filed a notice of appeal with the Court, 
appealing the February 2000 Board decision to the Court.  

Unfortunately, on January [redacted], 2001, the veteran died during 
the pendency of the appeal to the Court.  By order in March 
2001, the Court vacated the February 2000 Board decision and 
dismissed the appeal to the Court for lack of jurisdiction.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7252, 
7261; 38 C.F.R. §§ 20.1100(b), 20.1302.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2000).


ORDER

The appeal is dismissed.


		
R. F. WILLIAMS
Member, Board of Veterans' Appeals

 



